Court of Appeals
of the State of Georgia
                                       ATLANTA,____________________
                                                 December 17, 2014

The Court of Appeals hereby passes the following order:

A15D0162. WILLIE A. HOPKINS, JR. v. SUSIE M. RHODES.

      Willie A. Hopkins, Jr. filed this discretionary application seeking review of a
“Temporary Order” directing him to pay $10,000 to his ex-wife and provide her with
“the name of a licensed real estate broker with whom he is willing to work in the sale
of the former marital residence.” Although Hopkins has included no materials with
his application other than this temporary order, it appears that the order arose from
a petition to hold Hopkins in contempt for failing to comply with certain provisions
of the parties’ divorce decree.
      Under the Georgia Constitution of 1983, Art. VI, Sec. VI, Par. III (6), the
Supreme Court has appellate jurisdiction over “[a]ll divorce and alimony cases.”
“[A]n appeal from the judgment in a contempt action seeking to enforce any portion
of [a] divorce decree other than child custody is ancillary to divorce and alimony and
falls within [the Supreme] Court’s jurisdiction over ‘divorce and alimony cases.’
[Cits.]” Rogers v. McGahee, 278 Ga. 287, 288 (1) (602 SE2d 582) (2004); see also
Morris v. Morris, 284 Ga. 748, 750 (2) (670 SE2d 84) (2008). Because this case
appears to fall within the Supreme Court’s jurisdiction over divorce and alimony
cases, it is hereby TRANSFERRED to the Supreme Court.
                                       Court of Appeals of the State of Georgia
                                                                  12/17/2014
                                              Clerk’s Office, Atlanta,____________________
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                              Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                       , Clerk.